Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Maintenance Fees
Patent Owner is reminded of the requirement to pay all applicable maintenance fees on the original patent, MPEP 1415.01.   
US 9,879,087 (‘087) issued 1/30/18 from 14/987,432, filed 1/4/16.  Receipt of the 3.5 year maintenance fee is confirmed 7/30/21.
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,879,087 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Claims
The 9,879,087 patent was filed as application 14/987,432 on 1/4/16 and issued 1/30/18 with claims 1-21.  The 1/29/20 submission amends (broadens) independent claims 1, 9, 11 and 15.  New claims 22-30, directed to a patentably distinct invention, are also presented.  
Claim Rejections 251
Changes to patented claims in a reissue application are limited due to the original patent requirement of 35 USC 251, as indicated in MPEP 1412.01, see particularly MPEP 1412.01.I., Failure to timely file a continuing application prior to issuance of original patent.
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978). In this situation, the reissue claims should be rejected under 35 U.S.C. 251  for lack of any defect in the original patent and lack of any error in obtaining the original patent. (Emphasis added).

	See also MPEP 1412.01.II., regarding Overlooked aspects.
Even though claims drawn to overlooked aspects are not subject to recapture, the failure to present such claims may not be a proper error under 35 U.S.C. 251. Specifically, where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. See subsection I above for more information. (Emphasis added).


Claims 22-30 are rejected under 35 USC 251 for lack of defect in the original patent and lack of any error in obtaining the original patent for the reasons set forth below.  See MPEP 1412.01.I.

In particular, claims 22-30 are directed to nucleic acids encoding a non-elected antibody with VH and VL defined by SEQ ID NO’s: 21 and 22, (emphasis added).   The nucleic acids are separately classified, are not capable of use together, have a materially different design, mode of operation, function, and effect, do not overlap in scope, are mutually exclusive and are not obvious variants of each other.  
A restriction requirement was made in the 14/987,432 application, see (CTRS 1/19/17) Restriction Requirement set forth therein. 
Applicants failed to file a continuing/divisional application of the non-elected invention in response to the restriction requirement.  Pursuant to MPEP 1412.01.I, the failure to file a continuation application of the non-elected claims/inventions cannot be recovered by filing a reissue application. The failure to file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by claiming less than applicant had a right to claim.  See MPEP 1412.01.I., citing In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977).  

Allowable subject Matter
Claims 1-21 as amended are allowable.
Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is 571-272-0894. The examiner can normally be reached on Monday through Thursday from 7:00 a.m. to 5:30 p.m.  If the attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Jean Witz can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
All correspondence relating to this reissue proceeding should be directed to:
By EFS:  
Registered users may submit via the electronic filing system EFS-Web at: https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax:  (571)-273-9900

By mail to:
Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314




/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:

/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991